Citation Nr: 1605414	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986 and from February to July 2003.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued a denial of service connection for the claimed disability.  

The Board remanded the issue in October 2013 and April 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2012 Substantive Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  In March 2013, VA sent a letter to the Veteran informing him of a videoconference hearing scheduled in April 2013 at the RO in Montgomery, Alabama.  The Veteran failed to report for the hearing without explanation.  

In June 2013, the Veteran submitted a statement in which he indicated that he had not received the March 2013 letter from VA, and requested that his hearing be rescheduled.  In another VA Form 9 submitted in November 2013, the Veteran again requested a videoconference Board hearing.  Most recently, in a December 2015 statement, the Veteran's representative reiterated the Veteran's request for a videoconference hearing.  

The record does not reflect that the requested hearing has been scheduled.  As such, the claim must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by videoconference before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



